DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/16/2022. 
In the filed response, claims 13 and 15-19 have been amended, where claims 13, 15, and 19 are independent claims. Further, claims 1-12 and 14 have been canceled and new claims 21-27 have been added.
Accordingly, claims 13 and 15-27 have been examined and are pending. This Action is made FINAL.

	Response to Arguments
1.	Applicant’s arguments, see pgs. 9-11, filed 02/16/2022, with respect to the prior art rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  For these reasons, the prior art rejections of Claims 1-12 and 14-18 have been withdrawn.  Applicant placed previously objected to claims 13 and 19 into independent format.  Upon further consideration, the Examiner finds claim 13 is in condition for allowance (see below). As to claims 15-18 and 21-27, the Examiner notes there are some matters (mostly minor) that will require attention. Please see the claim objections below.  Regarding claim 19, the newly added limitation “an outer frame of the display device is fixed to an inner surface of the opening” introduces a level of uncertainty in the claimed arrangement of the imaging device. Please see the rejection of claims 19-20 under 35 U.S.C. 112(b) below. 
2.	As to the objection of claim 16, the Examiner acknowledges Applicant’s remarks and corresponding amendments. The Examiner respectfully submits however that the amended limitation “in the vehicle-width direction” is not clear with respect to the light emitting unit not protruding outward from the outer frame. It seems the light emitting unit could still be protruding outward in the vehicle width direction. Although the figures suggest the light emitting unit is flush with the outer frame, it is difficult to determine this with certainty. The Examiner however notes ¶0023 of the specification shows the light emitting unit is not exposed to the outside of the outer frame which appears to provide clearer support for the objected to limitation. Accordingly, the Examiner withdraws the objection but requests Applicant’s help to confirm if this is the case.
3.	The Examiner acknowledges Applicant’s remarks and amendments related to the objection of the specification. Accordingly, the objection is withdrawn.
4.	The Examiner acknowledges Applicant’s remarks and amendments related to the rejection of claims 17 and 19 under 35 U.S.C. 112(b). Accordingly, the rejections are withdrawn.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, Claims 13 and 15-27 have been examined and are pending.

Allowable Subject Matter
7.	Independent Claim 13 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The art of record (notably Trinh, Clark, and Fong) either alone or in combination do not address the collective features of the foregoing claims. In particular,  they do not reasonably teach “the display device is disposed without any obstacle between the display device and the driver, when viewed from the rear of the vehicle to the front of the vehicle, the camera lens is disposed at a position which does not overlap with a steering wheel in a vehicle-length direction, and when viewed from the rear of the vehicle to the front of the vehicle, the camera lens is disposed above the steering wheel” as recited in independent claim 13.  
For these reasons, claim 13 is allowed. 
	
Specification
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Since the claims are directed to a driver imaging device versus a passenger imaging device, it is recommended that the title be changed to reflect this. 
The following title is suggested: “A vehicle display device on an instrument panel for imaging a driver” or something equivalent.  
9.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

10.	The abstract of the disclosure is objected to because it refers to a passenger imaging device versus a driver imaging device as claimed.  Correction is required.  See MPEP § 608.01(b).
11.	The disclosure is objected to because of the following informalities: 
(a) Please update specification in light of the claimed imaging device being a “driver imaging device”.  Appropriate correction is required.
 (b)  The Examiner respectfully requests Applicant to check for other possible errors in the specification (e.g. grammatical, typographical, etc.) and to update accordingly.

Claim Objections
12.	Claim 15 is objected to because of the following informalities:  the limitation (lines 5-7) “wherein the display device comprises a display which is oriented toward the rear of the vehicle, and an outer frame adjacent to at least a part of an outer edge of the display and extended in the vehicle-width and the upward-downward directions” (emphasis added).  Is this with respect to the upward-downward direction of the vehicle?  Please clarify.  Appropriate correction is required.
13.	Claim 15 is further objected to because of the following informalities:  the term ‘end area’ in the limitation (line 16) “an end area of the outer frame on the side of a driver seat” (emphasis added) is not exactly clear. The Examiner understands this as being the left side of the outer frame closest to the driver seat, however the figures seem to suggest that only a part of the left side of the outer frame does not overlap with the steering wheel.  In other words, depending on what is meant by the ‘end area’, different parts of the outer frame will have different positions relative to the steering wheel.  Please clarify.  Appropriate correction is required.
14.	Claim 16 is objected to because of the following informalities:  the limitation “the light emitting unit is built in the display device and whose emitting surface is oriented toward a driver seat” (emphasis added) appears as though it should read “the driver seat” since this was already referred to in claim 15.  Please check.  Appropriate correction is required.
15.	Claim 16 is further objected to because of the following informalities:  the phrase “vehicle width direction” in the limitation (lines 5-6) “such that the light emitting unit does not protrude outward from the outer frame of the display device in the vehicle width direction” (emphasis added) appears as though it should read “the vehicle length direction” since it seems an outward protrusion from the outer frame of the display device would be observed in a direction that is perpendicular to said display device.  Please check and update accordingly.  Appropriate correction is required.
16.	Claim 17 is objected to because of the following informalities:  the limitation “the camera lens is disposed closer to the driver seat than the light emitting section” (emphasis added) appears as though it should read “light emitting unit” as reflected in the claims.  Please check.  Appropriate correction is required.
17.	Claim 18 is objected to because of the following informalities:  the limitation “wherein the display device is provided on an upper surface…” (emphasis added) appears as though it should read “the upper surface” since “an upper surface” first appears in claim 15 (line 2).  Please check.  Appropriate correction is required.
18.	Claim 21 is objected to because of the following informalities:  the limitation “which is configured to image a driver of the vehicle” (emphasis added) appears as though it should read “which is configured to image the driver of the vehicle” as “a driver” first appears in claim 15.   Appropriate correction is required.
19.	Claim 21 is further objected to because of the following informalities:  the limitation “wherein the camera lens is provided on the side of a driver seat” (emphasis added) appears as though it should read “wherein the camera lens is provided on the side of the driver seat” as “a driver seat” first appears in claim 15.   Appropriate correction is required.
20.	Claims 22, 25, and 26 are objected to for the same reasons as claim 21 above.  Appropriate correction is required.
21.	Claim 23 is objected to because of the following informalities:  the limitation “wherein the display device comprises a display” (emphasis added) appears as though it should read “the display” since “a display” first appears in claim 15 (line 5).  Please check.  Appropriate correction is required.
22.	Claim 23 is further objected to because of the following informalities:  the limitation (line 2) “and an outer frame adjacent…” (emphasis added) appears as though it should read “the outer frame” since “an outer frame” first appears in claim 15 (line 6).  Please check.  Appropriate correction is required.
23.	Claim 24 is objected to because of the following informalities:  the limitation (line 2) “wherein the camera lens is built in a portion of the outer frame on the side of the driver seat in the vehicle-width detection” (emphasis added) should read “direction”.   This also appears on line 5.  Appropriate correction is required.
24.	Claim 27 is objected to because of the following informalities:  the claim recites “wherein the camera lens is provided at a position other than an end area on the driver seat side in the vehicle-width direction, in the outer frame of the display device.”  (emphasis added). Is a position other than an end area on the driver seat side supported in ¶0035 (pg. 12, lines 8-17 of the specification) where a 4th end area can differ from the 1st  end area?  Please clarify. Appropriate correction is required.

Claim Rejections - 35 USC § 112
25.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19; claim 19 recites the newly added limitation “an outer frame of the display device is fixed to an inner surface of the opening” (emphasis added); however, Fig. 3 and ¶0027 of the filed specification appear to show the display device itself and not its outer frame is fitted to the opening. As such, it is difficult to ascertain the exact arrangement of the imaging device as claimed in light of the disclosure. Does this mean the rest of the display device is not fixed to the inner surface of the opening?  Moreover, the specification shows the outer frame of the display device is disposed to become flush with the surface of the instrument panel. From this, it is not clear whether the outer frame of the display device that is fixed to the inner surface of the opening of the instrument panel is the same as the display device being flush with the surface of the instrument panel.  For these reason, the metes and bounds of the claim cannot be fully determined with certainty. 
Due to the dependency of claim 20 on claim 19, claim 20 is also rejected under 35 U.S.C. 112(b) for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486